MANN, Judge.
Properly characterized, this is an action for reestablishment of a lost note and mortgage. The evidence is clear that the mortgage was executed, that the appellants acquired the property subject to it and agreed to assume it. They made some payments, but it is now in default to the extent determined by the trial court. Thus the findings, as far as they go, are correct and are affirmed. However, the evidence that the note and mortgage have not been assigned is inadequate, and the procedures outlined by the governing statute1 have not been followed. Appellants are entitled to assurance that they will not later be sued by a holder of these instruments. The corporation had admittedly transferred some mortgages to a bank and some to stockholders whose interest was being acquired. All this record shows is the bare affirmation of two corporate officers that this one was not assigned. The president testified that it was necessary to subpoena the corporation’s records from its former bookkeeper, but was forbidden by his counsel to explain why this was necessary. If there are parties having any claim to these instruments they should be brought into the action and the matter determined. The *697instruments should then be reestablished, recorded and an appropriate judgment entered.
Affirmed in part, reversed in part and remanded.
LILES, Acting C. J., and McNULTY, J., concur.

. Fla.Stat. § 71.011, F.S.A.